Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aberg (Pub. No. US 2019/0243689) in view of Sury (Pub. No. US 2019/0102295) in view of Visvanathan (Pat. No. US 10,095,624) in further view of Suarez (Pub. No. US 2017/0180346).
Claim 1, Aberg teaches “a method for optimizing resource utilization in a disaggregated computing environment, by a processor device, comprising: a plurality of resource pools each physically maintaining a plurality of like-typed resources therein, the plurality of resource pools including at least a processor pool and a memory pool ([Fig. 2] processor pool and memory cache pool): assigning a new workload to a subset of a plurality of processors selected from the processor pool, the subset of processors assigned a subset of a plurality of cache devices local to respective processors of the plurality of processors ([0035] The method is based on determining task relationship between tasks 160 based on how well the tasks perform together in the caches 190.): determining that the new workload is categorized as a cache-friendly workload by identifying that underlying data necessitated by the new workload resides primarily within the subset of cache devices local to the subset of the plurality of processors ([0036] S102: The controller 200 determines group-wise task relationships between the plurality of tasks 160 based on duration of cache misses resulting from running groups of the plurality of tasks 160 on processor cores 180 sharing the same cache 190.)”.
However, the combination may not explicitly teach further details regarding the caches.
Sury teaches “responsive to determining the new workload is the cache-friendly workload (i.e. workload identified by Aberg), performing a cache related action to increase performance of the new workload executed by the subset of processors ([0030] As shown in FIG. 3, the cache line 201 is present in the shared cache 106, which is shared between the core caches 102A and 102B. As noted above, the cache line 201 may have been allocated in the shared cache 106 through use of the four-hop data transfer process 200. Similar to the four-hop data transfer process 200, the two-hop data transfer process 300 may be performed in response to a cache miss in the core cache 102B for the cache line 201. Upon detection of the cache miss, the core cache 102B may transmit 301 a request for the cache line 201 to the shared cache 106. Since the cache line 201 is present in the shared cache 106, upon receiving the request from the core cache 102B for the cache line 201, the shared cache 106 may respond 303 to the core cache 102B with the cache line 201. In comparison to the four-hop data transfer process 200, the two-hop data transfer process 300 includes less steps or hops, including less transfers of the cache line 201 between caches. Thus, for widely-shared cache lines, which will potentially be accessed by numerous cores 104 (e.g., three or more cores) and subject to numerous requests (e.g., two or more requests), allocating the widely-shared cache line in the shared cache 106 during a first access request via the four-hop data transfer process 200 and using the two-hop data transfer process 300 for subsequent access requests, may yield overhead savings (e.g., reduced cycles) over time (e.g., as the number of access requests for the widely-shared cache line increases).) commensurately executing additional workloads performed by (i.e. cache lines are shared [0022] In some embodiments, one or more of the core caches 102A and 102B may include cache lines that are widely-shared between cores 104 in the processor 108. A widely-shared cache line is a cache line that is shared amongst many cores 104 or threads. For example, a cache-line may be considered a widely-shared cache line when the number of cores 104 that share the cache line for reading and/or writing is equal to or exceeds a widely-shared threshold. For instance, the widely-shared threshold may be equal to three (e.g., three cores 104). When the widely-shared threshold is three, a cache line that is shared by two or less cores 104 is not considered a widely-shared cache line while a cache line that is shared by three or more cores 104 is considered a widely-shared cache line. Although the widely-shared threshold is described as being three, in other embodiments the widely-shared threshold may be any number greater than two (e.g., 3-10).), wherein the cache related action comprises reallocating memory units assigned to respective memory devices utilized by the new workload being executed by the subset of processors to the additional workloads executed by the other ones of the plurality of processors ([0030] As shown in FIG. 3, the cache line 201 is present in the shared cache 106, which is shared between the core caches 102A and 102B. As noted above, the cache line 201 may have been allocated in the shared cache 106 through use of the four-hop data transfer process 200. Similar to the four-hop data transfer process 200, the two-hop data transfer process 300 may be performed in response to a cache miss in the core cache 102B for the cache line 201. Upon detection of the cache miss, the core cache 102B may transmit 301 a request for the cache line 201 to the shared cache 106. Since the cache line 201 is present in the shared cache 106, upon receiving the request from the core cache 102B for the cache line 201, the shared cache 106 may respond 303 to the core cache 102B with the cache line 201. In comparison to the four-hop data transfer process 200, the two-hop data transfer process 300 includes less steps or hops, including less transfers of the cache line 201 between caches. Thus, for widely-shared cache lines, which will potentially be accessed by numerous cores 104 (e.g., three or more cores) and subject to numerous requests (e.g., two or more requests), allocating the widely-shared cache line in the shared cache 106 during a first access request via the four-hop data transfer process 200 and using the two-hop data transfer process 300 for subsequent access requests, may yield overhead savings (e.g., reduced cycles) over time (e.g., as the number of access requests for the widely-shared cache line increases). )”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Sury with the teachings of Aberg in order to provide a system that teaches improving upon performance of a processor. The motivation for applying Sury teaching with Aberg teaching is to provide a system that allows for the migrating of data for increased performance. Aberg and Sury are analogous art directed towards processor improvements. Together Aberg, Sury teaches every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Sury with the teachings of Aberg by known methods and gained expected results. 
However, the combination may not explicitly teach the newly added limitations.
Visvanathan teaches “wherein classifying the new workload as the cache-friendly workload further includes identifying, by analyzing a data heat map, that over a predetermined percentage of data requests for data elements associated with the new workload were satisfied by the subset of cache devices over a predetermined number of intervals of time  ([Col. 7, Line 36 - Col. 8, Line 5] FIG. 3 is a flow diagram illustrating an intelligent cache pre-fetch process 300 according to one embodiment of the invention. At 302, a content store 206 (FIG. 2) receives either a regular new read request from an application or a CallBack read triggered from a completed read batch as will be described in further detail in FIG. 4. At 304, the regular read is enqueued to a regular read process. For either type of read, at decision 310 the intelligent cache pre-fetch component 208 interrogates the cache hit rate context 306 (i.e. “data heat map”) and tunable cache hit threshold 308 to determine whether to skip pre-fetching or initiate pre-fetching. In one embodiment, the cache hit rate context 306 is continuously monitored by tracking the ratio of cache hits to cache misses during a predetermined window of time. For example, a particular processing stream could have experienced a high global cache hit rate in the past but has now become inactive. When the stream returns most of the blocks may have already been evicted due to the inactivity. The evicted blocks can cause the cache hit rate for the new window to decline. For this reason, the cache hit rate is continuously monitored to maintain and warm up (increase) the cache hit rate faster. Thus, in one embodiment, if the cache hit rate is sufficiently high, then pre-fetching can be skipped to avoid unnecessarily impacting the disk I/O of the lower performance HDD layer. In one embodiment, in order to continuously monitor the cache hit rate context 306, hit and miss information is maintained for each processing stream for a specific monitoring window of time (e.g. 1 minute). If the cache hit rate for that recent window of time is above a predetermined threshold (e.g. 70 percent cache hit rate) the pre-fetching that might otherwise have been triggered by a new read or by a CallBack read (FIG. 4) can be skipped, or possibly performed only if the compression region is deemed hot.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Visvanathan with the teachings of Aberg, Sury in order to provide a system that teaches utilizing context. The motivation for applying Visvanathan teaching with Aberg, Sury teaching is to provide a system that allows for determining when to make adjustments to a cache for improved data handling. Aberg, Sury, Visvanathan are analogous art directed towards workload execution. Together Aberg, Sury, Visvanathan teaches every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Visvanathan with the teachings of Aberg, Sury by known methods and gained expected results. 
However, the combination may not explicitly teach instantiating a server.
Suarez teaches “instantiating, in real-time, a dynamically constructed non-virtualized server entity composed of individual components selected from a plurality of resource pools each physically maintaining a plurality of like-typed resources therein, the plurality of resource pools including at least a processor pool and a memory pool ([0030] In some examples, a "container instance" (also referred to as "software container instance") may refer to a computer system instance (virtual or non-virtual, such as a physical computer system running an operating system) that is configured to launch and run software containers. [0031] Software containers may be launched to have only specified resources from resources allocated to the container instance 104; that is, a task definition may specify that a software container only utilize a specified amount of memory and/or a specified amount of processing power. [0075] The example 700 further depicts a customer 770 who has selected, through the container marketplace 768, the container image 752 stored in the container registry 702, and directed that one or more copies of the container images 752 be downloaded and launched in one or more container instances 718 belonging to the customer 770.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Suarez with the teachings of Aberg, Sury, Visvanathan in order to provide a system that teaches instantiating an entity on a non-virtualized server. The motivation for applying Suarez teaching with Aberg, Sury, Visvanathan teaching is to provide a system that allows for virtualized compute environments for handling workloads. Aberg, Sury, Visvanathan, Suarez are analogous art directed towards workload execution. Together Aberg, Sury, Visvanathan, Suarez teaches every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Suarez with the teachings of Aberg, Sury, Visvanathan by known methods and gained expected results. 
Claim 9, “a system for optimizing resource utilization in a disaggregated computing environment, the system comprising: a plurality of cache devices; and a plurality of processors in a processor pool wherein at least one of the plurality of processors: instantiates, in real-time, a dynamically constructed non-virtualized server entity composed of individual components selected from a plurality of resource pools each physically maintaining a plurality of like-typed resources therein, the plurality of resource pools including at least the processor pool and a memory pool: assigns a new workload to a subset of a plurality of processors selected from the processor pool, the subset of processors assigned a subset of a plurality of cache devices local to respective processors of the plurality of processors: determines that the new workload is categorized as a cache-friendly workload by identifying that underlying data necessitated by the new workload resides primarily within the subset of cache devices local to the subset of the plurality of processors; wherein classifying the new workload as the cache-friendly workload further includes identifying, by analyzing a data heat map, is similar to claim 1 and therefore rejected with the same references and citations.
Claim 17, “a computer program product for optimizing resource utilization in a disaggregated computing environment, by a processor device, the computer program product embodied on a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion that instantiates, in real-time, a dynamically constructed non-virtualized server entity composed of individual components selected from a plurality of resource pools each physically maintaining a plurality of like-typed resources therein, the plurality of resource pools including at least a processor pool and a memory pool: an executable portion that assigns a new workload to a subset of a plurality of processors selected from the processor pool, the subset of processors assigned a subset of a plurality of cache devices local to respective processors of the plurality of processors: an executable portion that determines that the new workload is categorized as a cache-friendly workload by identifying that underlying data necessitated by the new workload resides primarily within the subset of cache devices local to the subset of the plurality of processors wherein classifying the new workload as the cache-friendly workload further includes identifying, by analyzing a data heat map, that over a predetermined percentage of data requests for data elements associated with the new workload were satisfied by the subset of cache devices over a predetermined number of intervals of time: and an executable portion that, responsive to determining the new workload is the cache-friendly workload, performs a cache related action to increase performance of the new workload is similar to claim 1 and therefore rejected with the same references and citations.
Claims 2, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Aberg in view of Sury in view of Visvanathan in view of Suarez in further view of Matsubara.
Claim 2, the combination may not explicitly teach the limitations. 
Matsubara teaches “the method of claim 1, further including determining the new workload is the cache-friendly workload by tracking data access patterns of data elements associated with the new workload; wherein the tracked data access patterns are assembled into the heat map, the heat map including information on a workload data scope and a most recent access pattern including a most recent access location of the data elements ([Fig. 2] task categorized as being processed as “new workload”, table of Fig. 2 interpreted as a “heat map”,  and execution node ID as “most recent access location”, analysis result as “scope”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Matsubara with the teachings of Aberg, Sury, Visvanathan, Suarez in order to provide a system that teaches providing a heat map. The motivation for applying Matsubara teaching with Aberg, Sury, Visvanathan, Suarez teaching is to provide a system that allows improved memory utilization. Aberg, Sury, Visvanathan, Suarez, Matsubara are analogous art directed towards workload execution. Together Aberg, Sury, Visvanathan, Suarez, Matsubara teaches every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Matsubara with the teachings of Aberg, Sury, Visvanathan, Suarez by known methods and gained expected results. 
Claim 10, “the system of claim 9, wherein the at least one of the plurality of processors determines the new workload is the cache-friendly workload by tracking data access patterns of data elements associated with the new workload; wherein the tracked data access patterns are assembled is similar to claim 2 and therefore rejected with the same references and citations.
Claim 18, “the computer program product of claim 17, further including an executable portion that determines the new workload is the cache-friendly workload by tracking data access patterns of data elements associated with the new workload; wherein the tracked data access patterns are assembled into the heat map, the heat map including information on a workload data scope and a most recent access pattern including a most recent access location of the data elements” is similar to claim 2 and therefore rejected with the same references and citations.
Claims 4, 6, 12, 14, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Aberg in view of Sury in view of Visvanathan in view of Suarez in view of Matsubara in further view of Shahneous.
Claim 4, the combination may not explicitly teach the limitations. 
Shahneous teaches “the method of claim 2, wherein the cache related action comprises increasing a clock speed of respective ones of the subset of processors to increase a frequency of cache hits pursuant to the data requests for the data elements associated with the new workload over a given period of time ([0060] The computing system monitors the leading-load model performance counters for the given frequency (block 725). Then, the computing system calculates the memory time for the processor(s) operating at the given frequency (block 730). If the memory time for the processor(s) operating at the given frequency is greater than the memory time of the processor(s) operating at the previous frequency by more than a threshold amount (conditional block 735, "yes" leg), then the memory bandwidth of the system operating at the given frequency is considered the critical memory bandwidth threshold for the system (block 740). In one embodiment, the threshold amount is 20%. In other embodiments, the threshold amount can be any of various other values. After block 740, method 700 ends. If the memory time for the processor(s) operating at the given frequency is not greater than the memory time of the processor(s) operating at the previous frequency by more than the threshold amount (conditional block 735, "no" leg), then method 700 returns to block 720 with the system adjusting the frequency supplied to the processor(s) to the next frequency setting.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Shahneous with the teachings of Aberg, Sury, Visvanathan, Suarez, Matsubara in order to provide a system that teaches increasing processor speed. The motivation for applying Shahneous teaching with Aberg, Sury, Visvanathan, Suarez, Matsubara teaching is to provide a system that allows improved memory utilization. Aberg, Sury, Visvanathan, Suarez, Matsubara, Shahneous are analogous art directed towards workload execution. Together Aberg, Sury, Visvanathan, Suarez, Matsubara, Shahneous teaches every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Shahneous with the teachings of Aberg, Sury, Visvanathan, Suarez, Matsubara by known methods and gained expected results. 
Claim 6, the combination teaches the limitations, wherein Shahneous teaches “the method of claim 4, wherein increasing the clock speed further includes increasing the clock speed of the respective ones of the subset of processors by a given step during each iteration of the cache related action, the given step comprising a unit amount of overclocking allowed during one of each iteration([0060] The computing system monitors the leading-load model performance counters for the given frequency (block 725). Then, the computing system calculates the memory time for the processor(s) operating at the given frequency (block 730). If the memory time for the processor(s) operating at the given frequency is greater than the memory time of the processor(s) operating at the previous frequency by more than a threshold amount (conditional block 735, "yes" leg), then the memory bandwidth of the system operating at the given frequency is considered the critical memory bandwidth threshold for the system (block 740). In one embodiment, the threshold amount is 20%. In other embodiments, the threshold amount can be any of various other values. After block 740, method 700 ends. If the memory time for the processor(s) operating at the given frequency is not greater than the memory time of the processor(s) operating at the previous frequency by more than the threshold amount (conditional block 735, "no" leg), then method 700 returns to block 720 with the system adjusting the frequency supplied to the processor(s) to the next frequency setting.)”.
Rational to claim 5 is applied here.
Claim 12, “the system of claim 10, wherein the cache related action comprises increasing a clock speed of respective ones of the subset of processors to increase a frequency of cache hits pursuant to the data requests for the data elements associated with the new workload over a given period of time” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 14, “the system of claim 12, wherein increasing the clock speed further includes increasing the clock speed of the respective ones of the subset of processors by a given step during each iteration of the cache related action, the given step comprising a unit amount of overclocking allowed during one of each iteration” is similar to claim 6 and therefore rejected with the same references and citations.
Claim 20, “the computer program product of claim 18, wherein the cache related action comprises increasing a clock speed of respective ones of the subset of processors to increase a frequency of cache hits pursuant to the data requests for the data elements associated with the new workload over a given period of time” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 22, “the computer program product of claim 20, wherein increasing the clock speed further includes increasing the clock speed of the respective ones of the subset of processors by a given step during each iteration of the cache related action, the given step comprising a unit amount of overclocking allowed during one of each iteration” is similar to claim 6 and therefore rejected with the same references and citations.
Claims 7, 15, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Aberg in view of Sury in view of Visvanathan in view of Suarez in view of Matsubara in view of Shahneous in further view of Kumar (Pub. No. US 2015/0346800).
Claim 7, the combination may not explicitly teach the limitations of the claim. 
([0039] In one embodiment, the device can mitigate the thermal load on the device by setting a CPU frequency ceiling for the different CPU processing cores based on the QoS associated with each executing task. In this embodiment, the device sets a frequency ceiling percentage for a task QoS based on the current device thermal load. In one embodiment, the frequency ceiling percentage is the maximum percentage of the CPU processing core frequency that this CPU processing core can execute for an execution window. For example and in one embodiment, if a CPU processing core has a maximum frequency of 2.3 Ghz, a frequency ceiling percentage of 50% of a task would restrict that processing core to operating at 1.15 GHz. The actual processing core frequency can be further reduced based on other power management functions of the device.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Kumar with the teachings of Aberg, Sury, Visvanathan, Suarez, Matsubara, Shahneous in order to provide a system that teaches safe over-clocking. The motivation for applying Kumar teaching with Aberg, Sury, Visvanathan, Suarez, Matsubara, Shahneous teaching is to provide a system that allows for safe balancing of loads. Aberg, Sury, Visvanathan, Suarez, Matsubara, Shahneous, Kumar are analogous art directed towards managing resources. Together Aberg, Sury, Visvanathan, Suarez, Matsubara, Shahneous, Kumar teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Kumar with the teachings of Aberg, Sury, Visvanathan, Suarez, Matsubara, Shahneous by known methods and gained expected results. 
Claim 15, “the system of claim 14, wherein the at least one of the plurality of processors increases the clock speed of the respective ones of the subset of processors up to a clock speed maximum comprising a maximum percentage of normal clock speed able to be safely set for each processor of the subset of processors” is similar to claim 7 and therefore rejected with the same references and citations.
Claim 23, “the computer program product of claim 22, further including an executable portion that increases the clock speed of the respective ones of the subset of processors up to a clock speed maximum comprising a maximum percentage of normal clock speed able to be safely set for each processor of the subset of processors” is similar to claim 7 and therefore rejected with the same references and citations.
Claims 8, 16, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Aberg in view of Sury in view of Visvanathan in view of Suarez in further view of Shahneous.
Claim 8, the combination teaches the limitations, wherein Shahneous teaches “the method of claim 1, further including performing the cache related action in response to a command from a system administrator or in response to detecting one of a set of special system triggers; wherein the set of special system triggers are selected from a group consisting of an initial allocation of a new dynamic hardware system, a hardware component failure, a system alert of performance degradation ([0056] In one embodiment, if the memory time in one frequency is 20% more (or less) than the memory time in the adjacent frequency setting, the bandwidth associated with that time is considered the saturation point. Next, during the execution of a target application, the system monitors a plurality of performance counters to track memory bandwidth (block 515). Then, based on the values of the performance counters, the system adjusts the operating frequency provided to the processor(s) to track the saturation point of the memory subsystem (block 520). For example, if the values of the performance counters indicate the memory bandwidth is below the saturation point (i.e. trigger and alert), then the system increases the operating frequency. If the values of the performance counters indicate the memory bandwidth is above the saturation point, then the system decreases the operating frequency. If the values of the performance counters indicate the memory bandwidth is within a threshold amount of the saturation point, then the system maintains the current operating frequency. After block 520, method 500 ends.), and a Service Level Agreement (SLA) violation.”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Shahneous with the teachings of Aberg, Sury, Visvanathan, Suarez in order to provide a system that teaches increasing processor speed. The motivation for applying Shahneous 
Claim 16, “the system of claim 9, wherein the at least one of the plurality of processors performs the cache related action in response to a command from a system administrator or in response to detecting one of a set of special system triggers; wherein the set of special system triggers are selected from a group consisting of an initial allocation of a new dynamic hardware system, a hardware component failure, a system alert of performance degradation, and a Service Level Agreement (SLA) violation” is similar to claim 8 and therefore rejected with the same references and citations.
Claim 24, “the computer program product of claim 17, further including an executable portion that performs the cache related action in response to a command from a system administrator or in response to detecting one of a set of special system triggers; wherein the set of special system triggers are selected from a group consisting of an initial allocation of a new dynamic hardware system, a hardware component failure, a system alert of performance degradation, and a Service Level Agreement (SLA) violation” is similar to claim 8 and therefore rejected with the same references and citations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199